By the Court:
The Court below erred in entering judgment for the plaintiffs on the findings. On the facts found, the premises in controversy, were clearly the homestead of the defendants, and therefore exempt from execution. The declaration of homestead was in proper form, and duly filed for record. It included the premises in controversy, and the' whole was worth less than $5,000. All the land included in the homestead claim was in one compact body; and, though the dwelling house occupied by the defendant and his family, was upon an adjoining portion of the premises, not involved in this controversy, the Court finds that the land in dispute was used by the family tor the purpose of drying clothes, and as a means of access to the street. Under these circumstances, the dedication of the whole premises as a homestead was complete, and no portion of it was subject to execution.
Judgment reversed and cause remanded, with an order to the Court below to enter judgment for the defendants on the findings.
Remittitur forthwith.